Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p.8, filed 10/10/2022, with respect to the outstanding 35 USC 112(a) rejection of claims 1-4, 6-12 and 21, on the grounds of insufficient support for a negative limitation, have been fully considered and are persuasive. The Examiner is persuaded by Applicant’s explanation of where support can be found in the instant specification for a negative limitation specifically excluding the use of a timer for stationary controller state determination. The 35 U.S.C. 112(a) rejection of claims 1-4, 6-12 and 21 has been withdrawn. 
Applicant’s arguments, see p. 10, filed 10/10/2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claim 1 under Simpkins have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. The Examiner is persuaded by Applicant’s argument that Simpkins does not anticipate pausing a presentation of a computer simulation based on the two-sensor determination of a stationary motion state.  Although Simpkins discloses in [0082] that a “user interface can be turned off (or enter a sleep mode) when the free-space pointing device transitions from ACTIVE or STABLE to STATIONARY or INACTIVE”, the Examiner agrees this disclosure of pausing a presentation of a UI is not explicitly pausing a simulation because Simpkins does not give enough detail about his UI in [0082] to reach this conclusion. After further consideration, a new grounds of rejection of claim 1 is made under 35 U.S.C. 103(a) under Simpkins because the Examiner finds that two paragraphs of Simpkins considered as a whole at least render obvious pausing a user interface that comprises graphics and controls for a computer game, wherein a game is a type of simulation. Simpkins admits in [0096] that a user interface comprising “graphics or icons or controls” which “include the various menu selections for […] games” can be displayed by “computer display 908” in his system. Reading [0096] in light of [0082], one having ordinary skill in the art would immediately recognize that the slept UI could reasonably be a slept game (simulation) UI since the system admittedly supports user selection of game applications, and hence it would not be unreasonable to expect games could be played by thereby. The teaching reference of US 2007/0061851 A1 to Deshpande et al. is provided as proof that automated pausing of a computer game based on a change in the state of user input was known in the art to pause the game simulation itself (specifically to pause the game such that no game state advancement for the player’s character will occur during the pause), in an analogous system where the pauses are, like Simpkins, programmed automatic pauses that are based on the analysis of multi-sensor data related to a user’s operation of the system. 
The Examiner is not persuaded by Applicant’s argument that Simpkins lacks initiating a pause event “responsive to a confidence satisfying a threshold” wherein this ‘confidence’ is determined at least in part on signals from a ‘first sensor’ different from the claimed ‘motion sensor’. A broadest reasonable interpretation of “a confidence” in the context of the claim read in light of the specification is some degree or relative likelihood of a state existing. [0062] of Simpkins indicates that an “INACTIVE” state determination distinguishes between brief pauses between inputs while the pointing device 400 is still in use and an “actual transition to either a stable or stationary condition” which he further notes “protects against the functions which are performed during the STABLE AND STATIONARY states, described below, from inadvertently being performed when the free-space pointing device is being used.” Simpkins description of an actual transition to a stationary condition is equivalent to some degree of confidence in the occurrence of this state. And this confidence can be established based on both rotational and accelerometer signals meeting predefined thresholds established for these stable or stationary conditions – [0053] describes measured variations in accelerometer x, y, z data and alpha y, alpha z data from rotational sensors being compared to thresholds to classify the pointing device as being stationary as opposed to active. [0067] describes that the threshold used for state transitions to stationary conditions can be the same or different from the threshold used for determining a state transition to an active condition. And as mentioned by Simpkins prior in [0061], an exemplary threshold to transition states can be “that the measured outputs from the rotational sensor(s) and the accelerometer exceeds the first threshold”. 
In response to Applicant’s argument on p. 11 that Simpkins’ input analysis for stationary controller determination “relate to use of a timer” and “obviously depends on a timer”, the Examiner’s best understanding of these remarks is that Applicant is alluding to the instant-claimed requirement for “the first sensor being other than a timer” in claim 1 and concluding that Simpkins does not meet this limitation. The Examiner responds that although Simpkins’ sensor data analysis considers time windows, the Examiner is not relying on a timer per se to meet the claimed “first sensor” and as such does not violate the claimed requirement for “the first sensor being other than a timer.” The Examiner relies on either one of the accelerometer and rotational sensor as being a motion sensor and the balance of these sensors as being the first sensor. Whether or not timers are used in Simpkins for any purposes besides serving as the instant claimed first sensor is irrelevant to a discussion of the rejection applied by the Examiner and beyond the scope of the claim.
The Examiner also respectfully disagrees with Applicant’s argument that “the base claim never had a functional flaw at all” with regard to “programmable” type language. The Examiner maintains the analysis presented on pp. 3-6 of the Final Rejection of 07/11/2022 that claim language reciting instructions that are “executable by at least one processor to” perform certain step functions is equivalent to the “programmable” claim language that the court in Intel Corp. v. U.S. Int’l Trade Comm’n found merely required a product to be capable of being programmed in a certain way, and wherein as established in in re Swinehart, a newly discovered function inherently possessed by prior art apparatuses do not cause a claim to this function to distinguish over the prior art. This was the basis for the Examiner’s suggestion to amend the claims such that execution of the claimed steps could configure the device in a certain way, rather than merely expressing how a general purpose microprocessor was intended to be programmed. 
Taking a broader look at “executable by at least one processor to” claim language, the Examiner notes that instant claims 1 and 18 are apparatus claims. Apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) So even beyond the interpretation specific to such language in computerized claims in light of Intel Corp, the executable… to language followed by a list of step limitations is a recitation of desired end results obtainable from operating the system or device, and/or functional language that describes what the system or device must be capable of, which does not elevate the functions to patentable significance by essentially defining a new apparatus.
The Examiner finds that the amendments made 10/10/2022 to claims 1 and 18 are acceptable by requiring a computerized device to be particularly configured to execute certain step limitations as opposed to merely capable of doing so.
Applicant’s arguments, see p. 14, filed 10/10/2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claims 6, 7 and 8 under Simpkins have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. These claims are presently objected to as containing allowable subject matter that would be allowable if rewritten in independent form.
Regarding independent claim 13, the Examiner finds the Applicant’s arguments unpersuasive. Claim 13 in its entirety merely requires slowing down or pausing a computer simulation based on identifying that a controller of the simulation is not moving relative to a platform supporting the controller. The Examiner maintains that the “idle game” described in “Playing to Wait” in view of “Detecting if the User is Idle or Inactive” wherein a lack of input resulting from a user failing to move a computer mouse peripheral device can cause a game simulation to slow down or stop meets the claim based on the inherent functional properties of a computer mouse (the claimed “platform” is whatever surface the disclosed computer mouse traverses to produce its disclosed input or lack thereof). 
The Examiner additionally finds that US 5,528,265 to Harrison, which dates from the 1990’s and is cited but not relied on, provides evidence of inherent features of a computer mouse and supports the Examiner’s interpretation of Playing to Wait in view of Detecting if the User is Idle or Inactive, regarding the nature of computer mouse structure and operation. The background of this reference states that, “The most common such device is a "mouse." The mouse is typically moved over a planar surface such as a table top to provide two dimensional cursor control information to the computer responsive to movement within the plane. The most common type of mouse is the ball-type mouse. One such mouse is disclosed in U.S. Pat. No. 4,464,652 by William F. Lapson and William D. Atkinson, the disclosure of which is incorporated herein by reference. In such a mouse, a uniform spherical ball is suspended within a housing and is exposed at the base of the housing so as to contact any planar surface upon which the mouse is placed. As the user grips the housing and moves the mouse over the surface, the ball rolls. As the ball rolls, its orientation relative to the housing changes. A pair of orthogonal encoders detect the change in relative orientation and provide a corresponding input to the computer.” (emphasis added). The Examiner maintains that any such planar surface such as a table top over which any prior art computer mouse is moved meets the instant-claimed “platform supporting the controller” and that the teaching of “Playing to Wait” of a stationary computer mouse based on the mouse not outputting any motion-responsive signals would inherently mean it was not moving at least relative to its support platform. The Applicant contemplating a hypothetical scenario on p. 16 where a computer mouse could be on a platform that is moving with respect to some larger frame of reference is irrelevant to the discussion of the applied art and is beyond the scope of claim 13, which does not include this feature. The claim does not provide any requirement to consider any specific frame of reference beyond that of “a platform”. Also, any differences alleged by Applicant between the applied art and the instant invention regarding game play mechanics, game genres or the like are beyond the scope of the claims, which does not recite any detail to these effects. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0109242 A1 to Simpkins in view of US 2007/0061851 A1 to Deshpande et al.
Re claim 1, Simpkins teaches a device comprising: at least one computer memory that is not a transitory signal and that comprises instructions that, when executed by at least one processor ([0052] describes that, ‘Memory device(s) 302 may include, for example, DRAM or SRAM, ROM, some of which may be designated as cache memory, which store software to be run by processor 300 and/or data usable by such programs, including software and/or data associated with the GUIs described below.’) configure the device to:
identify a motion state of a controller of a computer simulation ([0055]-[0063] describes that a free-space pointing device 400, shown in Fig. 4, generates movement data describing its roll, pitch and yaw as well as linear movements along x, y, z axes using sensors 502, 504, and 506, as a user moves the pointing device to interact with information presented on display 408 such as to move a cursor 410. [0073] describes that movement data is used to determine a motion state of the pointing device 400 by a state machine. See Fig. 8. The determined states include wakeup, active, stable, inactive, stationary, and sleep.)
and at least in part responsive to the motion state being stationary and responsive to a confidence satisfying a threshold, slow down or pause presentation of a displayed computer user interface comprising graphics and control features, 
[0082] describes that, ‘the free-space pointing device and/or the user interface can be turned off (or enter a sleep mode) when the free-space pointing device transitions from ACTIVE or STABLE to STATIONARY or INACTIVE.”
And Simpkins defines what this user interface, which is turned off and/or slept, can comprise: [0096] describes that a user interface comprising “graphics or icons or controls” which can enable user selections of  “games” can be displayed by “computer display 908” in his system. 
the motion state being stationary being based at least in part on a motion sensor in the controller, the confidence being determined based on signals from a first sensor, the first sensor being other than the motion sensor in the controller and the first sensor being other than a timer. ([0075]-[0076] describe effecting state transitions based upon interpreted sensor outputs of the free-space pointing device 400. Condition specifications for triggering a state transition can include ‘a threshold between a reference value and the interpreted signal over a time window or the threshold between a reference value and the filtered interpreted signal over a time window, and the threshold between a reference value and the interpreted signal from a start time’. Simpkins specifically uses two different sensors to determine if an inactive state is detected, or whether a brief pause is occurring in the use of the device that is not an inactive state. 
[0076] describes that, ‘The INACTIVE state enables the stationary detection mechanism 608 to distinguish between brief pauses during which the free-space pointing device 400 is still being used, e.g., on the order of a tenth of a second, and an actual transition to either a stable or stationary condition. This protects against the functions which are performed during the STABLE and STATIONARY states, described below, from inadvertently being performed when the freespace pointing device is being used. The free-space pointing device 400 will transition back to the ACTIVE state when condition . active occurs, e.g., if the free-space pointing device starts moving again such that the measured outputs from the rotational sensor(s) and the accelerometer exceeds the first threshold before a second predetermined time period in the INACTIVE state elapses.’
[0077] describes that, ‘The free-space pointing device 400 will transition to either the STABLE state or the STATIONARY state after the second predetermined time period elapses. As mentioned earlier, the STABLE state reflects the characterization of the free-space pointing device 400 as being held by a person but being substantially unmoving, while the STATIONARY state reflects a characterization of the free-space pointing device as not being held by a person. Thus, an exemplary state machine can provide for a transition to the STABLE state after a second predetermined time period has elapsed if minimal movement associated with hand tremor is present or, otherwise, transition to the STATIONARY state.’
[0082] describes that, ‘Entering or leaving a state can be used to trigger other device functions as well. […] the free-space pointing device and/or the user interface can be turned off (or enter a sleep mode) when the free-space pointing device transitions from ACTIVE or STABLE to STATIONARY or INACTIVE. Alternatively, the cursor 410 can be displayed or removed from the screen based on the transition from or to the stationary state of the free-space pointing device 400.’
In summary, sleeping or pausing the UI when the free-space pointing device has transitioned to a stable or stationary state as detected by an accelerometer (“motion sensor”) subject to one or more thresholds being met by raw, filtered or interpreted signal values meets the limitation of at least pausing presentation of a computer user interface and based on a motion state being stationary and a confidence (a relative degree of certainty of an actual stationary state existing) that is based on inputs from a first sensor (rotational sensors) satisfying a threshold.
Although Simpkins teaches the same inventive concept substantially as claimed, wherein Simpkins turns off or sleeps a user interface of a system that can admittedly allow user selection of game applications, Simpkins does not explicitly teach pausing presentation of a computer simulation (such as a game application) based on a detected stationary controller.
Deshpande is an analogous prior art device in the art of affecting computer control functions based on measured sensor data related to a user’s operation of the system. Deshpande specifically teaches that it was known in the art to pause of “freeze” a game application at a given point in time, to later allow the game to be resumed from this state. Deshpande is analogous to Simpkins especially because Deshpande’s application pausing is also related to determined inactivity based on analyzed sensor data. See such as [0002]-[0003], [0006], [0025], [00030]-[0031], [0034], [0048]-[0049] of Deshpande, specifically noting these passages:
[0002], “The present invention relates to conditioning execution of a control function on a determination of whether or not a person's attention is directed toward a predetermined device, and more particularly, to pausing a video game”
[0003], “ An important consideration in the design video game systems is the provision of a "pause" function. The pause function allows a player to pause, or "freeze," a game at a given point in time, tend to a matter that is not related to the game, and then resume the game at the point where it was paused. In this manner, the player's activity within the game does not lapse due to continuation of the game during a period when the player's attention is elsewhere. Thus, the player's performance within the game is not adversely affected by interruptions.”
[0006], “the inventors of the present system and method have recognized that it is desirable to provide a video game pause function which is initiated automatically upon aversion of a player's attention from the game.”
It would have been obvious to one having ordinary skill in the art at the time of the invention that the user interface sleep state Simpkins discloses can be entered based on multi-sensor determination that an actual stationary state of the controller has occurred and wherein Simpkins system admittedly supports computer games, could have enabled an automatic pause of the execution of the game (simulation) as taught by Deshpande without causing any unexpected results. One having ordinary skill would have readily recognized that a type of application Simpkins already contemplates is supported by his system could have been running at the time a stationary controller automatic pause occurred, and that a pause of a game involved pausing a simulation such that no further advancing of game state occurred during the pause because that is a long-known mechanic for enabling users to take breaks from video gaming. 
Re claims 2, this claim remains drafted as a statement of intended use of a programmable processor that is “executable to” perform the step of slowing down presentation of the computer simulation. As discussed in the Response to Arguments, “executable to” statements are interpreted as synonymous with the “programmable” language the court in Intel Corp. v. U.S. Int'l Trade Comm’n, found failed to distinguish over any prior-art microprocessor capable of being programmed to perform these functions. And also in light of in re Swinehart, Hewlett-Packard Co. v. Bausch & Lomb Inc. and Ex parte Masham, the same conclusion is reached that a recitation of a different use of an apparatus fails to distinguish over a structurally equivalent and fully capable prior art apparatus. In the instant case, this includes that of Simpkins which is admittedly programmable, see Simpkins [0052].
Re claims 3, 10, refer again to [0082] of Simpkins which describes turning off the user interface when it is determined based on a plurality of sensors that a handheld pointing device is stable or stationary, and the discussion of Deshpande in the rejection of claim 1 which teaches that a user interface paused based on detected user inactivity could be a game simulation.
Re claim 12, refer to ‘processor 300’ in [0053], ‘processor 700’ in [0066]-[0067].
Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Playing to Wait: A taxonomy of Idle Games,” hereinafter referred to as ‘Playing to Wait,’ in view of “Detecting if the User is Idle or Inactive”.
Re claim 13, P. 1/15 of “Playing to Wait,” under the heading of “Introduction,” describes exemplary input states for common idle games, which can include “clicking, rubbing, or tapping” of the input devices in order to cause the collection of resources and/or unlocking of upgrades in a game universe. Another motion state, defined as occurring when the player is not clicking, rubbing or tapping an input device, is ‘idle., wherein “idle games are primarily played by not playing”. And under the heading “Never Not Playing” on p. 8/15, “Playing to Wait” describes that the games of the disclosure can be played on smart phones. 
Playing to Wait teaches: identifying that a controller of a computer simulation is not being operated by a player; (P. 1 identifies that , ‘Idle games usually involve repeating a simple action (e.g., clicking, rubbing, tapping) […] Unlike most other digital games, idle games are primarily played by not playing.’ and P. 2 describes that, ‘Idle games can progress with minimal or no player interaction […] Many of these games involve repetitive clicking or tapping to accumulate resources and the ability to automate gameplay. […] idle games began on PCs and were driven by mouse clicks,’ P. 6 describes that, ‘ Idle games are games that can progress without player interaction for some period of time (e.g., [G16, G25, G50]). The majority of the play in idle games takes place in the background while waiting […] in these games waiting is playing—the game can progress while the player is not present, often through mechanics that automate gameplay […] Idle games are more typically web- or app-based, and idling is treated as a feature rather than a bug.’ P. 8 describes that, ‘In idle games, waiting is considered part of play. Waiting phases invite players to set play aside, providing time to think about future choices. […] idle games center and value waiting […] To engage with most digital games, players set aside time and/or space to play; this may be as elaborate as a game room with multiple monitors [13] or as simple as pulling out and engaging with a smartphone [63]. At and within both extremes, the game expressly takes attention, sometimes for extended periods of time: players need to step into the magic circle of the game [55]. […]. However, in idle games, idling is playing.’
and based at least in part on the identifying, slowing down or pausing the computer simulation (P. 3/15 states, under the heading, “Challenges in Identifying Idle Games,” that idle game, by definition, support “leaving the game running by itself” for long periods of time. The seventh paragraph under this heading contracts a motion state of “clicking to generate or spend resources, and waiting” (emphasis added). An idle state wherein the player is waiting or leaving the game running by itself meets the limitation of a detected motion state of a (mouse or mobile device input means) being stationary. Refer also to P. 8/15, “Playful Idling” which describes that in accordance with the rules of typical idle games, players are encouraged or forced to enter idle states, lacking any player clicking, so that game resources can accumulate. It is also described, under the heading “Rewarding Players for Waiting,” that, “In idle games, waiting is considered part of play. Waiting phases invite players to set play aside, providing time to think about future choices. Unlike other games that include waiting mechanics, idle games center and value waiting.” P. 9/15, under “Shifting Interaction Levels,” also contrasts input device motion states, describing “periods of active and regular clicking” vs. “long periods with essentially no interaction.”
P. 5/15 describes under the heading of “Analysis Procedure: Phase 1” that certain idle games are designed to progress more slowly during idle periods in which a player stops operating the input device than during active periods in which the player is actively operating the input device(s). Table 3, in the top right of the page, rates the interactivity of a list of games and explains that “games with a high rank progress slower without constant interaction.” (emphasis added))
Although “Playing to Wait” teaches the same inventive concept substantially as claimed, wherein an idle stage used to further game progress in an automated fashion is entered based on a detected lack of repetitive actions such as “clicking, rubbing, tapping” on a PC or smartphone platform, the PC platform using a mouse for input, “Playing to Wait” does not specifically contemplate whether the idle state determination based on an admitted lack of detected input from a player can include identifying that a controller of a computer simulation is not moving relative to a platform supporting the controller.
 “Detecting if the User is Idle or Inactive” is an analogous prior art reference in the art of apps that involve inactivity-based programming. P. 1/8 describes that, in an exemplary game app, ‘If you hover over the example or click/tap anywhere, notice that your app suddenly jumps to life and shows an animated rocket. As long as you keep interacting with the example by moving the mouse or clicking around, the rocket will continue to display. If you don’t do anything for 2 seconds, the example thinks you are no longer paying attention and goes back to the dark background. […] In this article, you will learn how to detect when a user has gone inactive’ Also note on p. 2/14 that “Detecting if the User is Idle or Inactive” is conceived for use with interactive apps wherein user inputs that would define an active state include touching or tapping a screen or operating a keyboard or mouse, which places this reference in analog with “Playing to Wait” which applications wherein input can include clicking a mouse or rubbing or tapping a mobile device touch screen. Note that the mouse functions that the code for ‘Detecting Inactivity’ listens for to evaluate whether the user is active or inactive with respect to the game app include “mousemove,” “MSPointerMove” on p. 2. And in analog to “Playing to Wait”, “Detecting if the User is Idle or Inactive” describes on P. 4/8 that the game app can be programmed to perform certain functions during the inactive state.
Regarding the claim interpretation of a “platform supporting the controller” in the case of a PC computer mouse such as that used in Playing to Wait and Detecting if the User is Idle or Inactive, the Examiner provides the illustrative and not relied-on reference of US 5,528,265 to Harrison, which dates from the 1990’s and is in the field of computer mouse peripherals. Harrison  provides evidence of inherent features of a computer mouse and supports the Examiner’s interpretation of Playing to Wait in view of Detecting if the User is Idle or Inactive, regarding the nature of computer mouse structure and usage. The background of this reference states that, “The most common such device is a "mouse." The mouse is typically moved over a planar surface such as a table top to provide two dimensional cursor control information to the computer responsive to movement within the plane. The most common type of mouse is the ball-type mouse. One such mouse is disclosed in U.S. Pat. No. 4,464,652 by William F. Lapson and William D. Atkinson, the disclosure of which is incorporated herein by reference. In such a mouse, a uniform spherical ball is suspended within a housing and is exposed at the base of the housing so as to contact any planar surface upon which the mouse is placed. As the user grips the housing and moves the mouse over the surface, the ball rolls. As the ball rolls, its orientation relative to the housing changes. A pair of orthogonal encoders detect the change in relative orientation and provide a corresponding input to the computer.” (emphasis added). The Examiner finds that the “mousemove”, “MSPointerMove” functions for detecting mouse inactivity for the purpose of idle game processing would have inherently indicated, in the case of a detected lack of movement, that the mouse was not moving over a planar surface such as a table top, which meets the claim.
It would have been obvious to one having ordinary skill in the art at the time of the invention that a determination of “idle” when a player is “not clicking, rubbing, or tapping an input device” or performing similar repetitive movements in “Playing to Wait” could have been based on a detected lack of computer mouse movement and mouse pointer movement as taught by “Detecting if the User is Idle or Inactive” without causing any unexpected results. The motivation to do so would be to enable a PC user to play a game that was designed to use a “rubbing” input mode of a touch screen by instead making repetitive movements of a mouse, because a PC mouse is an art-recognized predecessor of a touch screen for input. 
Re claim 14, P. 5/15 of “Playing to Wait” describes under the heading of “Analysis Procedure: Phase 1” that certain idle games are designed to progress more slowly during idle periods in which a player stops operating the input device than during active periods in which the player is actively operating the input device(s). Table 3, in the top right of the page, rates the interactivity of a list of games and explains that “games with a high rank progress slower without constant interaction.”
Re claim 17, P. 1/15 of “Playing to Wait,” under the heading of “Introduction,” describes exemplary input states for common idle games, which can include “clicking, rubbing, or tapping” of the input devices in order to cause the collection of resources and/or unlocking of upgrades in a game universe. Another motion state, defined as occurring when the player is not clicking, rubbing or tapping an input device, is ‘idle., wherein “idle games are primarily played by not playing”. And under the heading “Never Not Playing” on p. 8/15, “Playing to Wait” describes that the games of the disclosure can be played on smart phones. 
Although “Playing to Wait” teaches the same inventive concept substantially as claimed, “Playing to Wait” does not go into detail as to whether a confidence threshold comprising a threshold time period is used to determine a state of “idle” that can then be used to slow down game play. 
“Detecting if the User is Idle or Inactive” further teaches it was known to implement a confidence threshold of, for example, 2 seconds, when detecting whether an input device used for playing a game app, such as a computer mouse, is actively in use or not, see pp. 1 and 3/14. 
It would have been further obvious to one having ordinary skill in the art at the time of the invention that a determination of “idle” when a player is “not clicking, rubbing, or tapping an input device” and/or moving the mouse (“mousemove,” “MSPointerMove”) could have been based on a confidence threshold of 2 seconds as taught by “Detecting if the User is Idle or Inactive” without causing any unexpected results. The motivation to implement a confidence threshold would be to ensure the user was truly inactive and not active but momentarily distracted, and also to provide hysteresis so that a game with automated idle play did not toggle excessively.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Playing to Wait” in view of “Detecting if the User is Idle or Inactive” and “A lot of games reduce the speed of offline progress. What on earth is the benefit of this?” (hereinafter referred to as “A lot of games reduce the speed of offline progress”)
	Re claims 15-16, As discussed above, “Playing to wait” is a reference that describes and classifies a genre of computer game known as an “idle game”, wherein a persistent game world continues progressing even when the player stops interacting with the game, and wherein the rate of progress of the game while the player is idle can vary from the rate of progress when the player is actively making inputs (P. 5/15 describes under the heading of “Analysis Procedure: Phase 1” that certain idle games are designed to progress more slowly during idle periods in which a player stops operating the input device than active periods in which the player is actively playing the game. Table 3, in the top right of the page, rates the interactivity of a list of games and explains that “games with a high rank progress slower without constant interaction.”) However, “Playing to Wait” as modified by “Detecting if the User is Idle or Inactive” does not specifically contemplate pausing the presentation of the computer simulation after slowing it down, in response to the motion state being stationary. 
“A lot of games reduce the speed of offline progress,” is an analogous NPL that, like “Playing to wait,” describes the prior art of idle games. “A lot of games…” teaches that it was known that, in addition to slowing the progress of idle game simulations once a player has stopped making inputs, it was known in the art in these games to pause the game simulation after a certain amount of time – P. 4/7 of “A lot of games…” describes that, “There can certainly be limits to cap how far you can progress while idle … an 8 hour cap would work fine.” and P. 5/7 describes, “you don’t get offline progress beyond 4 hours or so”. P 6/7 calls this sort of pause of idle game simulation after some threshold is met a gate, defined as “games that stop me from progressing after a while, either due to a hard cap or exponential math”. 
It would have been obvious to one having ordinary skill in the art that the analogous and compatible idle games described by “Playing to Wait” could have included a “gate” that pauses game progress after the player has been idle for a certain period of time in addition to the known feature of slowing the game simulation after a player ceases making inputs, without causing any unexpected results and to provide the expected benefit of preventing a player from losing future opportunities to interact with a game after he has been idle for a significant period of time. This motivation is supported by P. 6/7 of “A lot of games…” which describes that, “People actually complain about playing a game, coming back a week later and they’ve completed it via pure idling.”
Allowable Subject Matter
Claims 18-20 are allowed. 
Claims 4, 6, 7, 8, 9, 11, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715